Title: To Alexander Hamilton from James McHenry, 15 November 1799
From: McHenry, James
To: Hamilton, Alexander


War Department,November 15. 1799.
Sir,
Since the return of the War Office to the City of Philadelphia, I have reverted to your letter of the 31st: ulto: and given as mature a consideration as circumstances would permit to the new arrangement of the Officers of the first, second, third and fourth Regiments of Infantry, as proposed by Brigadier General Wilkinson, and approved by yourself provisionally, but subject to a negative from this Department previous to General Wilkinson’s departure.
The investigation I have already made, has induced a conviction, which I have verbally communicated to the Brigadier, that the arrangement cannot be admitted, without injury to the pretensions of certain Officers, and undue advantages to others.
It is proper I should first state the principles, as I conceive them, which governed in the formation of the arrangement of the Officers, when the form of the Army of the United States, was changed from the Legionary to the Regimental, the rule of Seniority was then the guide, and transpositions were sedulously avoided, which will appear from the enclosed copy, from the records, of a letter dated the 27th: August 1796, from the Secretary of War, to Major General Wayne.
A comparison of the order in which the Officers are placed by the proposed, and that in which they stand by the existing arrangement, made by the late president, pursuant to “An Act to ascertain and fix the Military Establishment,” passed the 30th: May 1796, gives the following results, Viz:
1. Regiment.
Captain Martin’s transfer from this Regiment to the 4th: is a disadvantage to him—he is eldest Captain in the 1st: Regiment, and the proposed arrangement allots him the place of second Captain in the 4th: and under one who is a junior Captain. Captains Pasteur, Prior and Britt of the first, are benefitted by this transfer, and Captains Brock, Gibson and Thompson of the 4th: are injured by it.
Captain Bird a fifth Captain of the fourth, proposed to be a fourth Captain in the first is benefitted. Tinsley’s transfer is a benefit to Whistler and an injury to himself. Diven is benefitted by his own transfer.

The transfer of Lieut: Campbell Smith from the fourth to the first does not benefit himself, is a benefit to all the Lieutenants of the fourth and an injury to all the Lieutenants of the first.
M. Lewis’s transfer benefits all the Lieutenants from Davidson downwards and is a great advantage to himself.
2. Regiment.
Captain Rickard’s transfer from the third to the second is a disadvantage to him, he is fifth in the third Regiment and by the change would be seventh in the second.
Captain Shaumberg’s transfer from this Regiment prevents Gray’s promotion to fill his vacancy, if appointed Brigade Inspector.
Lieut: Schuyler originally belonged to the second and there being no Ensign in the 3rd: to promote was as eldest in the second, promoted to and removed to the third—he was older than Glen—if he is now removed to the second he takes his old place. Glen will be affected by it. Wilson’s transfer will affect the other Lieutenants.
3. Regiment.
Captain Shaumberg’s transfer to this promotes Charles Wright to fill his Vacancy.
Lieut: Wilson’s and Schuyler’s transfer benefits all the Lieutenants from Lane downwards.
4. Regiment.
As mentioned before—Martin’s transfer injures himself, Brock, Gibson and Thompson. Captains Tinsley and Lockwood injured.
Lieut: M. Lewis’s transfer a benefit to himself and an injury to all the Lieutenants from Wallington downwards.
Lieut: Campbell Smith’s, a benefit to all the Lieutenants.
My opinion is decisive, that the result presented which could not have been appreciated by General Wilkinson, could not but operate injuriously to the Service by affecting military expectancies, which when Corps are once organized have ever been found in all Armies, delicate to meddle with.
In conformity with the plan for the distribution of the four old Infantry Regiments, communicated in your letters of the 13th: and 14th: of October ulto:, I have directed Major General Pinckney
 to incorporate into the Fourth Regiment the Men belonging to the Third and serving under him, so as to complete with them that Regiment to its complement; to march the Recruits under Major Bradley to Harper’s Ferry, and during the Winter replace the Officers of the Third Regiment with a sufficient number of those of the fourth, causing the Officers of the Third to repair to Harper’s Ferry. He has also been directed to instruct that part of his force in Tennessee to co-operate with Brigadier General Wilkinson in any sudden emergency.
Should details or information be wanted by General Pinckney on any of these points or respecting the disposal of the Officers of the Third Regiment and Men to be marched to Harpers Ferry, you will be pleased to give them.
I have the honor to be, with great respect, Sir, Your most obedt. servant. James McHenry
Major General Alexander Hamilton.

